Citation Nr: 0306214	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from October 1974 to December 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDINGS OF FACT

1.  To the extent possible, all evidence necessary for review 
of the issue on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate his claim.  

2.  The evidence does not establish, nor does the veteran 
allege, any stressful events in service.  

3.  The competent medical evidence does not show that the 
veteran has PTSD that is related to his period of active 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining relevant evidence and finds that current 
provisions of the law and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in a letter dated in June 1999, the RO notified 
the veteran that information was needed from him about the 
stressful things that happened to him in service that he felt 
caused his PTSD.  The RO requested that the veteran fill out 
a PTSD Questionnaire for each stressful event in service.  
The RO provided the veteran a statement of the case in 
September 2000 and in that document informed the veteran of 
the requirements for service connection of PTSD, including 
the establishment of an in-service stressor.  In a 
supplemental statement of the case dated in May 2001, the RO 
outlined the provisions of the VCAA and reiterated that 
service connection for PTSD requires credible supporting 
evidence of the occurrence of an in-service stressor.  The RO 
notified the veteran that it had not received any response to 
its previous request that he describe stressors that occurred 
in service.  In addition, in a letter sent to the veteran in 
January 2003, the Board described the type of evidence needed 
to substantiate his claim and notified him that he should 
provide VA with as detailed information as possible 
concerning the precise events in service that he claims are 
the cause of his current PTSD.  

The Board requested that the veteran provide the names and 
addresses of health care providers and others who had 
evidence relevant to his claim and notified him that VA would 
attempt to obtain those records.  He was told that VA would 
obtain any identified employment records or records from 
other federal agencies.  The Board also notified the veteran 
that it was ultimately his responsibility to make sure VA 
received the records and notified him that it was his 
obligation to obtain and submit any lay statements in support 
of his claim.  The Board is satisfied that the veteran has 
been advised what evidence he should submit and what evidence 
VA would obtain on his behalf, in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The RO obtained the veteran's service medical records and VA 
outpatient records, and the veteran has provided some private 
medical records.  In addition, the RO obtained Social 
Security Administration (SSA) records, which include 
extensive private treatment records as well as many VA 
treatment records.  At the veteran's request, hearings were 
scheduled for him in 2000 and 2002, but he failed to report 
for those hearings.  The veteran did not respond to the 
Board's letter explaining that it was his obligation to 
submit or identify evidence in support of his claim and thus 
provided the Board with no basis for further development of 
his claim.  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims has said "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's 
representative has submitted written argument in conjunction 
with the veteran's claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, 
however, neither an examination nor opinion could serve a 
useful purpose because in the absence of credible evidence of 
the presence of a stressor in service, there can be no basis 
for relating any current diagnosis of PTSD to service.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice and that all available relevant 
data has been obtained for determining the merits of the 
veteran's claim.  No reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

Relevant law and regulations

Service connection - in general

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disorder may 
also be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet.  App. 488, 494-97 
(1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App 128 (1997).  If the evidence 
establishes the veteran engaged in combat with the enemy and 
the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Effective March 7, 2002, 38 C.F.R. § 3.304(f) was amended to 
address PTSD claims based on in-service personal assaults.  
Although the veteran has not been explicitly notified of this 
regulatory amendment, his case does not involve an allegation 
of personal assault in service, and the Board completing 
appellate action at this time cannot therefore prejudice him.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet.  
App. 60, 66 (1993).  

Standard of review

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

Analysis

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during a relevant presumptive period; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Available post-service clinical records, hospital records and 
examination reports, which are dated from 1993 onward, show 
that starting in 1996 clinical records include diagnoses of 
PTSD.  The examiners have related the PTSD to gunshot wounds 
to the chest, abdomen and right arm the veteran received in 
an incident with police in 1993, which was many years after 
service.  No examiner has at any time related the PTSD 
diagnosis to service or any incident of service.  The 
veteran's service medical records include no reference to a 
stressful event, nor do they include any complaint, finding 
or diagnosis related to any psychiatric disability.  Further, 
the veteran's service records do not indicate, nor does the 
veteran contend, that he was in combat, a prisoner of war or 
the victim of personal assault at any time during his 
military service.  Though repeatedly requested to do so, the 
veteran has provided no information whatsoever as to a 
claimed stressor in service that might be related to his 
current PTSD, and he has offered no contentions in support of 
his claim.  

Based on the foregoing, the Board finds that there is no 
evidence of the occurrence of any stressful event in service 
and that there is no competent medical evidence that the 
veteran has PTSD related to his period of active service.  
Under the circumstances, the Board can only conclude that the 
veteran's PTSD was not incurred in or aggravated by active 
service.  The appeal must be denied.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  


	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

